Citation Nr: 9934105	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-09 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left shoulder disability.

2.  Entitlement to service connection for a right shoulder 
disability, secondary to a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
October 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in April 1997, in which a 
claim for service connection for a left shoulder disorder was 
not reopened and a rating decision rendered in July 1997, in 
which a claim for service connection for a right shoulder 
disability, as secondary to a left shoulder disorder, was 
denied.  These decisions were promulgated by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


REMAND

The RO, in April 1997, held that new and material evidence 
had not been received that would warrant the reopening of the 
veteran's claim for service connection for a left shoulder 
disorder.  However, the Statement of the Case issued by the 
RO following submittal by the veteran of a timely Notice of 
Disagreement identifies the issue as one involving direct 
service connection, as opposed to one involving the receipt 
of new and material evidence.  The Board is of the opinion 
that due process concerns require that he be furnished a 
Statement of the Case that sets forth all laws and 
regulations that pertain to new and material questions, and 
an analysis of those laws and regulations as they relate to 
the specific facts of the case.


Accordingly, this case is REMANDED for the following:

1.  The RO should issue a Statement of 
the Case (or Supplemental Statement of 
the Case) regarding the question of 
whether new and material evidence has 
been received to reopen a claim of 
entitlement to service connection for a 
left shoulder disability.  This Statement 
of the Case (or Supplemental Statement of 
the Case) should set forth all laws and 
regulations that pertain to the questions 
of finality of unappealed claims, and the 
standards by which such claims may be 
reopened.  It should also set forth an 
analysis of these laws and regulations as 
they apply to the specific facts in this 
case.

2.  Following issuance of this Statement 
(or Supplemental Statement) of the Case, 
the RO is to afford the veteran and his 
representative the appropriate period of 
time within which to respond.  The case 
should then be referred to the Board for 
further review, as warranted.

NOTE:  The issue of entitlement to 
service connection for a right shoulder 
disability, as secondary to a left 
shoulder disability, is inextricably 
intertwined with the issue that is the 
subject of this REMAND, and appellate 
action as to the question of service 
connection for a right shoulder 
disability is accordingly deferred 
pending completion of the actions 
requested herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action unless he is so informed.  
The purpose of this REMAND is to ensure compliance with due 
process concerns.  No inferences as to the ultimate 
disposition of his claims should be made.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).











